DETAILED ACTION
Specification
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8, line 8, please revise 
from “equal to 1, and the N is greater than or equal to the M. The customer service data occupies the”
to “equal to 1, and the N is greater than or equal to the M; The customer service data occupies the”

2.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see ftovsSa-Gy esl usMte gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
01/28/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637